t c memo united_states tax_court patricia l baldwin petitioner v commissioner of internal revenue respondent docket no filed date carolyn j jackson for petitioner jennifer l nuding for respondent memorandum opinion goldberg special_trial_judge respondent determined deficiencies in petitioner’s federal income taxes and additions to tax in the following amounts for the following taxable years additions to tax_year deficiency sec_6651 a sec_6651 a sec_6654 a dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions by the parties ’ the sole issue for decision is whether payments petitioner received for nursing and attendant care services she provided to her permanently disabled husband must be included in petitioner’s gross_income for the and taxable years this case was submitted fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are petitioner concedes that she received the following amounts which are includable in gross_income for gambling winnings of dollar_figure patronage_dividends of dollar_figure and pensions annuities of dollar_figure petitioner also concedes that she received the following amounts which are includable in gross_income for patronage_dividends of dollar_figure and pensions annuities of dollar_figure respondent makes the following concessions that only dollar_figure of the dollar_figure petitioner received from the social_security administration is includable in gross_income for for the taxable_year that petitioner is not required to include in gross_income dollar_figure of the payments reported as paid to petitioner by healthcare corp and that only dollar_figure of the dollar_figure petitioner received from the social_security administration is includable in gross_income that petitioner and mr baldwin were married during the years in issue and are therefore entitled to married_filing_jointly status for the and taxable years that petitioner’s son floyd was a dependent of petitioner and mr baldwin during the and taxable years and that petitioner’s children emma and sam were dependents of petitioner and mr baldwin during the and taxable years and that petitioner is not liable for the additions to tax pursuant to sec_6651 and a - incorporated herein by this reference at the time of filing the petition petitioner resided in remus michigan petitioner has been married to tony l baldwin mr baldwin for more than years including the years in issue they have children from their marriage mr baldwin has been an employee of general motors company buick division gm since working for the first years in gm’s foundry without difficulty it was not until after automation eliminated his permanent position requiring mr baldwin to move from job assignment to job assignment that mr baldwin began to experience emotional problems these emotional problems progressively worsened through late to early beginning in mr baldwin sought medical and psychiatric help from various doctors and hospitals throughout to mr baldwin took medical leave from his position at gm ranging from a few weeks to a few months at a time in late mr baldwin was diagnosed with paranoid schizophrenia by his attending physician mr baldwin retired from gm on total and permanent disability on date on date mr baldwin filed a claim for worker’s compensation benefits against gm for work-related injuries and for total and permanent disability on a psychiatric basis mr baldwin filed an amended claim on date both claims - were denied by an administrative law judge and mr baldwin appealed the decision on date the worker’s compensation appeals board appeals board reversed the decision of the administrative law judge and found that mr baldwin suffered from a work-related disability and was totally and permanently disabled because of a mental incapacity resulting from his employment with gm the appeals board determined mr baldwin’s date of injury was date consequently the appeals board ordered that mr baldwin receive compensation from date pursuant to the michigan worker’s disability compensation act mich comp laws sec_418 michigan act the appeals board decision did not address attendant care expenses during the beginning of mr baldwin’s emotional and mental problems petitioner worked part-time but for no appreciable period of time beginning in and continuing through the years in issue petitioner provided attendant and nursing care for mr baldwin which required more of her time as his symptoms worsened though petitioner is neither a registered nor a licensed practical nurse she was able to care for mr baldwin by administering medication watching for early warning signs of paranoia depression or behavioral changes monitoring his sleep patterns ensuring that he did not drink alcoholic beverages taking him to the doctor and - - generally following the directions of mr baldwin’s doctors and nurses petitioner also took care of their children and managed their small farm when she was not attending to her husband’s medical needs on date mr baldwin made a written claim for expenses relating to nursing and attendant care provided by petitioner from onward pursuant to the michigan act in december of a magistrate of the michigan bureau of worker’s disability compensation found that petitioner provided attendant and nursing care to mr baldwin as defined under the michigan act and awarded petitioner reimbursement for services rendered the magistrate’s award provided that petitioner was entitled to be reimbursed in an amount equal to dollar_figure per hour for hours a day and dollar_figure an hour for hours in excess of hours per week the magistrate estimated that petitioner spent hours per day providing care for mr baldwin and held that the hourly rates and number of hours per week shall be payable until further notice both mr baldwin and gm appealed the decision the worker’s compensation appellate commissioner of the state of michigan appellate commissioner upheld the magistrate’s decision except that the appellate commissioner for care provided after date petitioner’s reimbursable time was limited to hours per week mich comp laws sec_418 modified the date on which payment for attendant and nursing care services would begin and held that petitioner would receive payment for services rendered from date and not from as ordered by the magistrate during the years in issue petitioner received attendant and nursing care payments at a rate of dollar_figure per month from gm’s insurance carrier healthcare compare corporation’ healthcare for a total of dollar_figure dollar_figure and dollar_figure during and respectively pursuant to the appellate commissioner’s order during and petitioner received payments payments and payments respectively all payments received from healthcare were made payable to petitioner solely in her name in healthcare began reporting the payments it made to petitioner to the internal_revenue_service irs as medical payments by issuing form_1099 to petitioner according to petitioner healthcare’s reports to the irs were inconsistent with previous representations made by healthcare’s predecessor baldwin v gmc miwclr par mich workers’ comp app commn health healthcare compare corp is currently named first though the notice_of_deficiency for states that healthcare reported to the internal_revenue_service payments to petitioner of dollar_figure for the taxable_year the parties stipulated that petitioner received payments from healthcare in the amount of dollar_figure in - corporation which allegedly told her that the attendant and nursing care payments were not includable in petitioner’s gross_income and did not regquire the issuance of a form_1099 in separate notices of deficiency for the and taxable years respondent determined that the payments petitioner received from healthcare were properly includable in petitioner’s gross_income petitioner did not file her federal_income_tax returns for each year in issue prior to the mailing of the notice_of_deficiency for the specific year it is petitioner’s contention that the payments from healthcare are excludable from her gross_income because it is considered compensation_for personal injuries as permitted under sec_104 in the alternative petitioner argues that the payments she received under the michigan worker’s compensation order are a direct result of mr baldwin’s personal injury arising out of his course of employment with gm therefore the reimbursement would likewise not be includable in her gross_income for the years in issue respondent contends that healthcare’s payments awarded to petitioner under the michigan act were not received on account of personal injuries or sickness of the petitioner as required under sec_104 instead the payments were compensation to a familial attendant-care provider for services provided to a disabled former employee therefore the payments are not - - excludable from petitioner’s gross_income under sec_104 we agree with respondent sec_61 broadly defines gross_income as all income from whatever source derived compensation_for services is expressly included within this broad definition see sec_61 under sec_104 amounts received as worker’s compensation are excluded from gross_income however the court has held that statutes granting tax exemptions should be strictly construed 43_f3d_1446 fed cir see 336_us_28 a taxpayer seeking a deduction or exclusion_from_gross_income must be able to point to an applicable statute and show that he comes within its terms 292_us_435 sec_104 excludes from gross_income amounts received under workmen's_compensation acts as compensation_for personal injuries or sickness sec_1_104-1 income_tax regs includes amounts received by an employee under a statute in the nature of a workmen’s compensation act which provides compensation to employees for personal injuries or sickness incurred in the course of employment therefore in order to resolve this matter we must consider the relevant provisions of the worker’s compensation act under michigan law and determine --- - the reason why the payments are paid see 90_tc_1145 71_tc_560 in this case the payments received by petitioner for attendant and nursing care services rendered to her husband were paid under a claim filed by mr baldwin with the michigan bureau of worker’s disability compensation pursuant to the michigan act the section provides in part that the employer shall furnish or cause to be furnished to an employee who receives a personal injury arising out of and in the course of employment reasonable medical surgical and hospital services and medicines or other attendance or treatment recognized by the laws of this state as legal when they are needed attendant or nursing care shall not be ordered in excess of hours per week if the care is to be provided by the employee’s spouse brother sister child parent or any combination of these persons this statute reguires employers to furnish reasonable medical or other attendance or treatment services to a disabled_employee as they are needed in holding that petitioner was entitled to payment for attendant and nursing care the appellate commissioner considered the type of particular services rendered by petitioner the number of hours of day petitioner provided those services and the value of such services petitioner’s services to mr baldwin clearly falls under this statute as exhibited in the appellate commissioner’s order - the michigan supreme court has addressed the nature and purpose of the payments made under this statute in kushay v sexton dairy co n w 2d mich in kushay the court found that where the wife of a disabled husband who became totally and permanently disabled performed services of attendant care under the statute the employer has a duty to compensate him or her as the person who discharges the employer’s duty to provide them id pincite if services are rendered as provided by the statute by the spouse or a third party the employer has an obligation to pay for them id pincite also in dunaj v harry becker co n w 2d mich ct app the court_of_appeals of michigan held that medical services provided by a claimant’s wife were compensable to the same extent as they would be if the services had been rendered by someone other than the wife in order to receive payments as an attendant-care provider petitioner had to provide attendant and nursing care services to her husband likewise gm was under an obligation to furnish payments for attendant and nursing care services rendered by petitioner or a third party this court has addressed a similar issue in 99_tc_59 where a california statute allowed taxpayer to receive welfare benefits for providing nonmedical care to her disabled adult daughter the recipient of the welfare_payments the court found that taxpayer’s daughter employed taxpayer to provide services that payments were disbursed in the name of the disabled daughter during the first half of the year under an advance_payment method whereas payments were directly disbursed to petitioner-health care provider and the other provider during the last half of the year at all times during the year in issue the agency disbursing the funds considered the disabled daughter as the recipient of the benefits and the employer of the care providers therefore the payments were includable in the taxpayer’s gross_income as compensation see id pincite moreover petitioner’s case is almost identical to the facts in goldman v united_states 79_fsupp2d_1356 n d ga affd per curiam without published opinion 196_f3d_1262 11th cir in goldman mrs goldman received reimbursement under a similar florida statute for providing attendant care to her fully disabled husband mrs goldman did not include amounts received for services on their joint_return because she argued the payments were fully excludable under sec_104 ina refund action the u s district_court for the northern district of georgia applying florida law found that an award of attendant-care services for care given by taxpayer was properly included in gross_income as compensation_for services under the doctrine_of anticipatory assignment the court held that the fact that checks were received in mr goldman’s name from the employer’s insurance carrier did not necessitate exclusion under sec_104 the true_earner was mrs goldman for the services she provided to her disabled husband under the statute clearly in this case petitioner is not the intended recipient of amounts received under a workmen’s compensation act as specified in sec_104 there is no question that amounts received by mr baldwin from the workmen’s compensation award falls under the sec_104 exclusion_from_gross_income however because the payments to petitioner were for attendant and nursing care services rendered by petitioner to mr baldwin the amounts paid to petitioner do not constitute amounts received under workmen's_compensation acts as compensation_for personal injuries or sickness pursuant to sec_104 or amounts received by an employee under a statute in the nature of a workmen’s compensation act pursuant to sec_1_104-1 income_tax regs petitioner received amounts from gm as compensation_for services rendered albeit to her husband as an attendant--care provider the source of her income is derived from a separate state statute for assistance as an attendant--care provider and does not arise from the same workmen’s compensation statute which awarded mr baldwin’s workmen’s compensation benefits the payments herein are compensation_for attendant and nursing care services rendered to an individual who is receiving disability payments respondent is sustained on this issue in the alternative petitioner apparently contends that the payments for the years in issue should be excludable from gross_income because of a prior representation from healthcare’s predecessor_corporation though healthcare’s predecessor_corporation may have made representations that the payments received by petitioner were not includable in gross_income the prior representation is irrelevant as to whether the payments are includable in gross_income for the years in issue finally petitioner’s counsel in petitioner’s opening brief contends for the first time that the payments from healthcare are excludable from petitioner’s gross_income for the years in issue as amounts received pursuant to an insurance plan under sec_105 b respondent contends that because the applicability of sec_105 was not raised until petitioner’s opening brief the record is devoid of any evidence regarding whether or not sec_105 is applicable in this case the rule that a party may not raise a new issue on brief is not absolute but it is founded upon the determination as to whether considerations of surprise and prejudice require that a party be protected from having to face a belated confrontation which precludes or limits that party's opportunity to present pertinent evidence see 92_tc_1267 affd 906_f2d_62 2d cir though petitioner has failed to establish in the record before us that the michigan worker’s compensation act qualifies as an accident_and_health_plan as defined in sec_105 and has further failed to establish that the payments she received from healthcare are amounts received by an employee pursuant to sec_105 the issue can be decided based solely on the language of the relevant statute and we shall therefore allow petitioner to argue her reliance on sec_105 in her brief petitioner’s contention that her payments are excludable from gross_income for the years in issue pursuant to sec_105 is not supported by the language of sec_105 sec_105 excludes certain amounts received by an employee from gross_income and sec_105 excludes amounts referred to in subsection a if such amounts are paid directly or indirectly to the taxpayer to reimburse the taxpayer for incurred medical_expenses sec_105 concerns the tax treatment of the employee and not the attendant-care provider petitioner in this case is clearly not a taxpayer being reimbursed for medical_expenses but an attendant-care provider being paid for services rendered to such a taxpayer -- - we agree with respondent’s contention that the payments to petitioner were received by petitioner in her role as a care provider to mr baldwin and that she was required to provide attendant and nursing care in order to receive the payments as compensation_for services rendered to mr baldwin although we are sympathetic with petitioner’s circumstances we are constrained by the michigan statute and pertinent caselaw in defining petitioner’s income for attendant-care services to her husband as compensation the payments are therefore includable in petitioner’s gross_income for the years in issue as compensation_for the attendant and nursing care services she provided to mr baldwin upon the basis of the record we therefore hold that the payments to petitioner from healthcare are includable in her gross_income for the years in issue to reflect the foregoing decision will be entered under rule
